Citation Nr: 0428493	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
wrist disability.  



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel 




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1992 to August 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Portland Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a rating in 
excess of 10 percent for a service-connected right wrist 
disability (claimed as de Quervain's tendonitis), and denied 
service connection for post-traumatic stress disorder.  In 
his notice of disagreement (filed by his representative), the 
veteran specifically limited his appeal to the matter of the 
rating for a right wrist disability.  Accordingly, that is 
the only issue before the Board.  This case was previously 
before the Board in March 2004, when it was remanded to 
provide the veteran notice of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Such notice was provided via 
correspondence from the RO in March 2004.  


FINDINGS OF FACT

The current 10 percent rating assigned for the veteran's 
right wrist disability is the maximum rating provided for 
limitation of motion of a wrist; the wrist is not ankylosed.  


CONCLUSION OF LAW

A rating in excess of 10 percent for a right wrist disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Codes 5215, 5214 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case, and the 
requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in a statement of the case (SOC) issued in June 
2003, by March 2004 correspondence from the RO, and in a July 
2004 supplemental SOC (SSOC).  Although he was provided VCAA 
notice subsequent to the RO determination appealed, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the March 2003 decision, in the June 2003 SOC, in the March 
2004 correspondence, and in the July 2004 SSOC) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  

Regarding content of notice, the June 2003 SOC informed the 
veteran of what the evidence showed, and informed him of the 
controlling law and regulations.  He was advised in the SOC 
and in the March 2004 correspondence that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The SOC and 
the correspondence advised him what type of evidence was 
needed to establish entitlement to an increased rating for a 
right wrist disability, and what information or evidence VA 
needed from him.  Specifically, the SOC and the March 2004 
correspondence informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  
While the veteran was not advised verbatim to submit 
everything he has pertaining to his claim, he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  He was expressly asked in the March 2004 
correspondence to inform VA "if there is any other evidence 
or information that you think will support your claim . . . 
."  This was equivalent to advising him to submit everything 
pertinent.  He did not respond to the March 2004 
correspondence from the RO.  Everything submitted to date has 
been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
due process development in the March 2004 remand.  A Decision 
Review Officer reviewed the claim de novo (see June 2003 SOC 
and July 2004 SSOC).  VA has obtained all records of which 
there was notice, and arranged for VA examinations.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records reveal that the veteran was treated 
on numerous occasions between February and August 1994 for a 
right wrist disorder that was diagnosed as de Quervain's 
tenosynovitis.  He reports that he sustained trauma to the 
right wrist when he tried to lift an extremely heavy tire in 
early 1994.  The record shows that the veteran is right-
handed.  By a March 1998 rating decision, the RO granted 
service connection for a right wrist disability, rated 10 
percent disabling.  

On VA examination in June 1997, the veteran complained of 
daily pain in the dorsal aspect of the right wrist, 
aggravated by activity such as lifting heavy objects.  He 
also complained of decreased right hand grip strength.  He 
noticed a grinding feeling (and sound) even on light right 
wrist activity.  He reported that steroidal injection and 
non-steroidal anti-inflammatory medications had not helped 
alleviate the right wrist pain.  Examination revealed no 
swelling or deformity of the right wrist, and there was no 
tenderness over the right radial styloid.  Finkelstein's test 
was positive, as there was considerable right wrist pain when 
the veteran put his thumb inside his curled fingers and the 
examiner moved the wrist toward the ulnar side.  Right hand 
grip strength was 4/5.  Active and passive range of motion of 
the right wrist was to 40 degrees on dorsiflexion, and to 56 
degrees on palmar flexion.  Ulnar deviation was to 34 
degrees, and radial deviation was to 20 degrees.  The 
strength on all motions was normal against resistance.  The 
extension of the right thumb was to 45 degrees.  On a thumb-
to-fingertip test, the thumb approximated to the index finger 
to within 2 centimeters, to the middle and ring fingers to 
within 3 centimeters, and to the tip of the little finger to 
within 4 centimeters.  The diagnosis was chronic de 
Quervain's tendonitis of the right wrist.  A July 1997 report 
of X-ray examination showed no significant arthritic changes.  

VA outpatient records dated from April 1997 to March 2003 
document treatment the veteran received for numerous medical 
problems, including chronic right wrist pain.  A March 1999 
VA outpatient record indicates that evaluation of the right 
wrist showed normal ranges of motion, and there was no 
effusion or redness.  The examiner found no evidence of pain, 
even on palpation of the wrist.  However, it was reported 
that there was pain in the middle of the wrist on both volar 
and dorsal aspects, and the pain went straight through the 
wrist, but not around it.  The diagnosis was probable old 
fracture and/or osteoarthritis in one of the wrist bones.  X-
rays taken in conjunction with the March 1999 evaluation were 
unremarkable, showing that right wrist joint spaces were 
fairly well-maintained, with no detection of acute fracture.  
The radiologist stated that the overall appearance of the 
right wrist had not appreciably changed from July 1997.

An outpatient evaluation of the right wrist dated April 2, 
1999, shows that Finkelstein's test was positive for the 
right wrist.  The examiner reported that the right flexor 
carpi radialis and flexor pollicis felt "rope like."  The 
veteran reported that he had two wrist splints, but he did 
not use them because they increased his right wrist 
discomfort.  An outpatient record dated later in April 1999 
shows that the veteran complained of pain at the carpal 
radial interface of the right wrist.  Evaluation of the right 
wrist revealed full range of motion, with "no particular 
problems with resisted pronation, supination, radial ulnar 
deviation, flexion, [or] extension."  

A computerized tomography scan in May 1999 showed slight 
asymmetry of the joint space between the navicular and lunate 
that may represent some ligamentous interruption.  No 
fracture was apparent, and otherwise the right wrist appeared 
normal.  The diagnosis was possible ligament injury between 
the navicular and lunate.

On VA examination in March 2003, the veteran complained of 
daily right wrist pain, weakness, and stiffness.  He reported 
that he was not using any form of brace or splint, and no 
surgical procedure had ever been performed on the right 
wrist.  The examiner found no history of dislocation or 
subluxation of the joints of the right wrist.  The veteran's 
primary employment involved driving a forklift.  He stated 
that he worked 10 hour days, four days a week, and at the end 
of each day he had right wrist pain and fatigue, secondary to 
operating the levers and controls on the fork lift.  He 
reported that he had not lost any time from work since 1999, 
when his right wrist was "significantly stressed" by his 
job that involved lifting large squares of plywood off a 
conveyor belt.  The veteran stated that his right wrist 
disability makes him somewhat slow when typing.  He also 
trained horses, and occasionally he re-injured his right 
wrist if a horse jerked the lead rope from his right hand.  
On examination he appeared in no acute distress.  The 
examiner noted that when the veteran shook his hand, there 
was no significant evidence of right wrist weakness, and 
there was no pain response.  The was no topographic 
abnormality of the right wrist.  The extensor pollicis longus 
and extensor pollicis brevis were not tender to palpation, 
which the examiner stated "bely[s] the diagnosis of de 
Quervain's tenosynovitis."  There was some discomfort in the 
midline of the carpals of the right wrist, primarily the 
dorsal aspect.  Range of motion was to 48 degrees on 
dorsiflexion, and an audible snap occurred during that 
maneuver.  Palmar flexion was to 68 degrees, ulnar deviation 
was to 40 degrees, and radial deviation was to 20 degrees.  
Muscle strength of the right wrist was 5/5 against each range 
of motion maneuver, and right hand grip strength was 5/5 
against strong resistance by the examiner.  There was no 
numbness distal to the wrist.  The examiner ordered X-rays 
"to determine if there has been any development of 
degenerative joint process as a consequence of this injury."  
The X-rays showed "negative right wrist;" the bones of the 
right wrist remained normal, with no acute or healing 
fractures, and no erosion.  There was no malalignment or 
definite arthropathy.  There were no soft tissue swelling or 
periarticular soft tissue calcifications.  The diagnosis was 
right wrist ligamentous injury.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As the veteran is right-handed, his right wrist disability is 
rated as impairment of the major extremity.  See 38 C.F.R. § 
4.69.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  Normal ulnar 
deviation of the wrist is from 0 to 45 degrees, and normal 
radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.  

Limitation of motion of the major wrist is rated 10 percent 
when palmar flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees.  A 10 percent rating is 
the maximum rating available for limitation of wrist motion.  
38 C.F.R. § 4.71a, Code 5215.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a rating in excess of 10 percent for the veteran's 
right wrist disability.  As shown, the disability is 
currently rated 10 percent disabling, which is the highest 
rating provided under the criteria for rating limitation of 
wrist motion.  See 38 C.F.R. § 4.71a, Code 5215.  A higher 
rating would require ankylosis of the wrist  See 38 C.F.R. § 
4.71a, Code 5214.  Here, there is no competent (medical) 
evidence that the veteran's right wrist is ankylosed (or has 
equivalent impairment) so as to warrant consideration of Code 
5214, including by analogy.  For example, the March 2003 VA 
examination report reflects that range of motion of the 
veteran's right wrist was to 68 degrees on palmar flexion, 
and to 48 degrees on dorsiflexion.  An April 1999 VA 
outpatient report indicated that ranges of motion of the 
right wrist were essentially normal.  In fact, no ranges of 
motion of record would allow consideration of a diagnostic 
code that contemplate a total lack of wrist movement.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 
C.F.R. §§ 4.40, 4.45.  However, the analysis in DeLuca does 
not assist the veteran here, as he is receiving the maximum 
disability evaluation for limitation of motion of the wrist.  
See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).  

In short, the rating schedule provides no basis for assigning 
a rating in excess of the 10 percent currently assigned for 
the service-connected right wrist disability, and the claim 
must be denied.  The doctrine of resolving reasonable doubt 
in a claimant's favor does not apply in this case as the 
preponderance of the evidence is against the claim.  

Finally, the Board has no reason to doubt that the veteran's 
right wrist disability causes him discomfort and may limit 
his efficiency in certain tasks.  This alone, however, does 
not present an exceptional or unusual disability picture and 
is not reflective of any factor that takes the veteran 
outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  By 
his own statements, he has not lost time from work since 
1999, and the record does not reflect any recent 
hospitalizations for treatment of the wrist.  Accordingly, 
the Board finds that the disability picture presented does 
not warrant referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b).  







ORDER

A rating in excess of 10 percent for right wrist disability 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



